Citation Nr: 1117372	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-21 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant, her nephew and her niece




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from December 1967 to December 1969.  Service in the Republic of Vietnam is of record.  He died in December 2008.  The appellant is the Veteran's mother.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office Lincoln, Nebraska (the RO).  

The appellant and her family members testified at a Travel Board hearing which was chaired by the undersigned at the RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the March 2010 hearing, the appellant submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

In January 2011, the Board requested an independent medical opinion (IME) in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 (2010).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The IME opinion has been provided to the appellant and her representative.  The appellant was afforded 60 days to provide additional argument or evidence.  In March 2011, the appellant's representative indicated that the appellant had no further argument or evidence to submit.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2008 at the age of 60.  The death certificate lists the cause of death as respiratory arrest due to encephalitis.  

2.  While the Veteran was previously married, this marriage was dissolved in a Court Order dated in December 19, 1994.  The Veteran did not remarry.  

3.  During the Veteran's lifetime, service connection was awarded for chronic, undifferentiated schizophrenic reaction; evaluated 100 percent disabling, effective from December 22, 1980 until his death.  

4.  The competent evidence of record is in equipoise as to whether the Veteran's cause of death is etiologically related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellant's favor, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The appellant's claim decided herein has been granted, as will be discussed below.  As such, the Board finds that any error related to the VCAA regarding this claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service connection for cause of death

Dependency and Indemnity Compensation (DIC) is payable to the surviving spouse, children and parents of Veterans who die after December 31, 1956, provided that the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service- connected or compensable disability, or the Veteran died while in active service.  See 38 U.S.C.A. § 1310 (West 2002).  With respect to DIC to parents, the amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  See 38 U.S.C.A. § 1315(b) (West 2002).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The medical evidence must show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2010).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2010); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  

Discussion

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in December 2008 at the age of 60.  His death certificate lists his cause of death as respiratory arrest due to encephalitis.  Treatment records in connection with the Veteran's final hospital stay reflect that he was being treated for pneumonia and encephalitis at the time of his death.  See private treatment records from Regional West Medical Center in Scottsbluff, Nebraska dated in December 2008.  No autopsy was performed.  The Veteran's only service-connected disability at the time of his death was chronic, undifferentiated schizophrenic reaction; evaluated 100 percent disabling since December 22, 1980.  

During the course of the appeal, the appellant has consistently asserted that the Veteran's service-connected chronic, undifferentiated schizophrenic reaction prevented him from seeking treatment for his fatal encephalitis and/or pneumonia.  See the appellant's statement dated in March 2010 as well as her testimony at the March 2010 VA hearing at pages 8 and 11.  Alternatively, the Board notes that the appellant has also asserted that the Veteran's death was the result of his exposure to herbicides, which is presumed because of his service in the Republic of Vietnam, as noted above.  

With respect to element (1), it is undisputed that the Veteran died in December 2008.  

With respect to element (2), the Veteran was first awarded service connection for his chronic, undifferentiated schizophrenic reaction in a RO rating decision dated in February 1970.  This denotes in-service incurrence.  Moreover, as noted above, the Veteran served in the Republic of Vietnam, and as such, exposure to herbicides is presumed.  Accordingly, in-service incurrence of a disease (schizophrenic reaction) and injury (exposure to herbicides) has been demonstrated and element (2) of the appellant's claim is met.  

With respect to crucial element (3), medical nexus, the Board will first address the appellant's contention that the Veteran's service-connected chronic, undifferentiated schizophrenic reaction was a contributory cause of the Veteran's death.  

The appellant has submitted a September 2009 statement from T.A.L., M.D., a physician who treated the Veteran at Regional West Medical Center prior to his demise.  In her statement, T.A.L., M.D. noted the Veteran's extensive history of mental health disorders and asserted that such prevented him from seeking treatment for his fatal encephalitis and pneumonia.  Critically, T.A.L., M.D. opined that the earlier treatment for his fatal encephalitis and pneumonia "may have" prevented his demise.  See a statement from T.A.L., M.D. dated in September 2009.  While this statement is clearly favorable to the Veteran's claim, the Board notes that it is couched in terms of possibility, and is too vague and uncertain to be considered to be competent medical evidence.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) [medical evidence which is speculative, general or inconclusive in nature cannot support a claim].

In an attempt to obtain further clarification on the matter, the Board solicited an IME opinion in January 2011 as to the relationship between the Veteran's service-connected chronic, undifferentiated schizophrenic reaction and his fatal encephalitis, if any.  In response, M.W.K., M.D. noted the Veteran's extensive history of psychiatric disorders as well as his delay in seeking treatment for his encephalitis and pneumonia and crucially observed that "patients with such a mental disorder are often non-compliant and have clear fault in their judgment of reality and in appreciation of the gravity of the situation."  M.W.K., M.D. opined that while the Veteran's service-connected chronic, undifferentiated schizophrenic reaction was not the primary or immediate cause of the Veteran's death and that mortality from encephalitis was "high" regardless of when treatment is sought.  However, he also stated that the Veteran's service-connected chronic, undifferentiated schizophrenic reaction was a contributory cause of the Veteran's death and that chances of survival from encephalitis would have been "clearly better" had his mental illness not delayed the Veteran from seeking treatment.  See the January 2011 opinion from W.M.K., M.D.  

As noted above, the death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  

In this case, although neither of the above-described medical opinions indicate a positive relationship between the Veteran's fatal encephalitis and his service-connected chronic, undifferentiated schizophrenic reaction; crucially, neither examiner specifically ruled such a relationship out.  While neither physician could conclude that the Veteran's chronic, undifferentiated schizophrenic reaction was the immediate cause in the Veteran's death, as noted above, it is not necessary for a claimed condition to be the singular cause of a Veteran's death for service-connection to be awarded.  Rather, the condition needs only to be "contributory."  38 C.F.R. § 3.312(a).  Indeed, as noted above, M.W.K., M.D. concluded that the Veteran's chronic, undifferentiated schizophrenic reaction contributed to the Veteran's fatal encephalitis.  

Therefore, based on a review of the record as a whole, to include the medical opinions described above, the Board finds there exists an approximate balance of evidence for and against the appellant's cause of death claim.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  Accordingly, with resolution of doubt in the appellant's favor, the Board concludes that element (3) is satisfied, and a grant of service connection for the cause of the Veteran's death is warranted.

Because the Board is awarding service connection based on the appellant's first theory of entitlement [namely, cause of death as due to his service-connected chronic, undifferentiated schizophrenic reaction], the Board need not address the appellant's alternate theory of entitlement regarding the Veteran's presumed exposure to herbicides.  

The Board has carefully weighed all of the available evidence of record and finds that that there exists an approximate balance of evidence for and against the appellant's claim.  Accordingly, with resolution of doubt in the appellant's favor, the Board concludes that a grant of service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


